Citation Nr: 0300645	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral 
otosclerosis with hearing loss, currently evaluated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1948.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO in Winston-
Salem, North Carolina denied an increase in a 30 percent 
rating for service-connected bilateral hearing loss.


REMAND

In his VA Form 9 (substantive appeal) received in February 
2002, the veteran indicated that he wanted a hearing 
before a member of the Board at the RO (i.e. a Travel 
Board hearing).  In March 2002, the veteran said that 
instead of a Travel Board hearing, he wanted a Board 
hearing in Washington, DC.  Such a hearing was scheduled 
for February 2003.  

In a December 2002 motion, the veteran stated that he 
preferred a Travel Board hearing.  His motion to schedule 
a Travel Board hearing was granted in January 2003.  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002).  The case must therefore be remanded to the 
RO for scheduling of a Travel Board hearing.  

Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.


The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




